Citation Nr: 0601576	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as due to exposure to herbicides (Agent Orange).  

2.  Entitlement to service connection for abdominal pain, to 
include as due to exposure to herbicides (Agent Orange).  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a cervical spine 
(neck) disorder.  

5.  Entitlement to a compensable initial evaluation for 
service-connected status post right shoulder separation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to November 1970, 
which included duty in the Republic of Vietnam from December 
1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The August 2002 RO decision granted a 
claim of service connection for residuals of a right shoulder 
dislocation, the RO assigned an initial noncompensable 
disability evaluation for this disability, and the RO denied 
claims for service connection for right knee, neck and 
seizure disorders, and abdominal pain.  

An August 2004 RO decision granted service connection for 
diabetes mellitus as secondary to Agent Orange, and a June 
2005 RO decision expanded this grant of service connection to 
include diabetes mellitus, with peripheral neuropathy, 
claimed as numbness of the hands, arms, feet and legs.  This 
matter is not before the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims on appeal, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of these claims.  

2.  A seizure disorder is not presently shown; a chronic 
seizure disorder was not incurred in, or aggravated by, 
service, and may not be presumed to have been incurred in 
service or the result of his presumed exposure to herbicides.  

3.  An abdominal disorder manifested by abdominal pain is not 
presently shown; a chronic abdominal disorder was not 
incurred in, or aggravated by, service, and may not be 
presumed to have been incurred in service or the result of 
his presumed exposure to herbicides.  

4.  A pre-existing right knee disorder was, at least as 
likely as not, aggravated by active service.  

5.  A cervical spine disorder was not incurred in, or 
aggravated by, service, and may not be presumed to have been 
incurred in service.  

6.  The veteran's service-connected status post right 
shoulder separation disorder is characterized by evidence 
indicating slight tenderness over the right acromioclavicular 
joint, with approximately full range of motion of the right 
shoulder joint, including 180 degrees of abduction, at least 
160 degrees of flexion, and 90 degrees of both internal and 
external rotation, X-ray evidence of mild degenerative 
changes of the right acromioclavicular joint, with some 
laxity of the acromiohumeral joint, without muscular atrophy 
and extremity weakness, as well as complaints of pain on 
strenuous activity not otherwise demonstrated on examination.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a seizure disorder, including as a result of exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  

2.  The criteria for the establishment of service connection 
for abdominal pain, including as a result of exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  

3.  The criteria for the establishment of service connection 
for a right knee disorder are met, with application of the 
benefit of the doubt provision.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

4.  The criteria for the establishment of service connection 
for a cervical spine disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

5.  The criteria for an initial 10 percent evaluation for 
service-connected status post right shoulder separation are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 and 5201-5203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the service connection and increased ratings claims on 
appeal; the evidence that would be necessary to substantiate 
each of these claims adjudicated on the merits on appeal; and 
whether these claims have been fully developed in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

Notice of VCAA was provided to the veteran in May and June 
2002, prior to the denial of the veteran's claims on appeal 
in an August 2002 RO decision.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met as to the claims on appeal.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim adjudicated on 
the merits on appeal.  See 38 U.S.C.A. § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified private 
and VA treatment records were obtained, with the one 
exception of any records from Dr. Sigrest.  Records of Dr. 
Sigrest were requested by the RO in January 2005, and, in 
reply, the RO was advised that no chart exist for the veteran 
at Dr. Sigrest's facility.  

The record also indicates that the veteran was provided with 
a copy of the August 2002 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support each of the claims adjudicated on appeal.  
The general advisement was reiterated in the Statement of the 
Case (SOC) dated in October 2002 and the supplemental 
statements of the case (SSOC's) dated in November 2004 and 
June 2005.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claims on appeal.  Given the development undertaken 
by the RO-particularly, the VA examinations and opinion 
statements-and the fact that the veteran has pointed to no 
other pertinent evidence which has not already been requested 
and obtained (as available), the Board finds that the record 
is ready for appellate review as to the claims on appeal.  


The Merits of the Service Connection Claims

The veteran argues that he incurred a seizure disorder and 
abdominal pain in service, to include as a result of exposure 
to Agent Orange, and that he aggravated pre-existing right 
knee and neck disorders in service.  Having carefully 
considered each of these claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for 
service connection for a seizure disorder and abdominal pain, 
to include as due to presumed exposure to Agent Orange, that 
service connection is not warranted for a cervical spine 
disorder, that the evidence is in relative equipoise as to 
the claim of service connection for service connection for a 
right knee disorder.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of the disease during a period of service.  38 
C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.

The provisions of 38 U.S.C. 1116(f) provides that for 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See Section 201 of the "Veterans 
Education and Benefits Expansion Act of 2001."  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  Among these diseases 
is peripheral neuropathy, for which service connection has 
already been granted.  See RO rating decision of June 2005; 
38 C.F.R. § 3.307(a)(6)(ii).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. 
§ 1116(b)(2); 38 C.F.R. §§ 3.307; 3.307.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. See, e.g., 
Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41-442-449 
(1996); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Seizures 

Service medical records show no history of seizures on 
induction examination in February 1968.  However, on 
September 5, 1970, after having had a tonic clonic 
convulsion, with salivation and urinary incontinence, the 
veteran reported a long history of "black outs" since 
childhood.  A skull series revealed no significant 
abnormalities, and the provisional diagnosis was syncope.  
The veteran was given a mental health consultation the next 
day, the report of which reveals a diagnosis of paranoid 
personality, with possible hysterical reaction.  On neurology 
examination the following day, the veteran repeated a long 
history of experiencing black outs since the veteran's 
childhood, described as a loss of consciousness.  The 
impression was seizure, times one, grand mal.  

Upon admission for a two day psychiatric hospitalization for 
close examination and evaluation later in September 1970, the 
veteran was noted to be an epileptic patient, with transient 
episodes of abnormal behavior.  The impression was rule out 
psychomotor seizure disorder.  Additional pertinent treatment 
is not shown.  On examination at separation from service in 
November 1970, the veteran was noted for a seizure disorder.  
As noted below, the claim must be denied as a seizure 
disorder is not currently shown.  

The post-service medical evidence fails to show a medical 
diagnosis of a current seizure disorder on repeated VA and 
private examinations.  Accordingly, the claim will be denied, 
to include as due to presumed exposure to Agent Orange.  
Although service medical records raise a question as to the 
etiology and propriety of an initial clinical diagnosis 
regarding the veteran's in-service "seizure" in September 
1970, it is well established VA law that in the absence of 
any competent evidence of a current disability or diagnosis, 
there is no basis to find entitlement to service connection.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (Table)].  



On VA examination in February 2005, the veteran's entire 
documented clinical history was reviewed.  The veteran's 
history noted no seizure since the 1990's.  However, no 
evidence of record shows any seizure since service.  The 
February 2005 VA examination was within normal limits, and 
both a computerized tomography (CT) scan and an 
electroencephalogram (EEG) were normal.  The VA examiner, 
identified as an M.D., PH.D., was of the opinion that, based 
upon the available information, the veteran likely had a 
seizure disorder that predated his military service, but that 
the seizures have since stopped.  

The VA examiner was also of the medical opinion that there 
had been no aggravation of the pre-existing seizure disorder 
during the veteran's military service.  The VA examiner also 
noted that the veteran's description of his black out spells 
had changed since service, and that the veteran appears to 
have developed another kind of "atypical" spells which are 
purely nocturnal.  The VA examiner  opined that the veteran's 
neurologic and other diagnostic studies do not support a 
diagnosis of epilepsy.  The veteran's sensory examination was 
thought to be, "difficult to interpret," and the examiner 
opined that it represents a mild demyelinating sensory 
peripheral neuropathy of the lower extremities that is likely 
of diabetic origin.  The veteran is in receipt of service 
connection for this disorder.  See VA RO rating decision of 
June 2005.  

As noted above, both VA and private medical reports of record 
show no treatment for any seizure disorder since service.  
However, in February 2003, notation was made by a VA nurse 
practitioner of the veteran's reported history of a seizure, 
with notation of an impression of a seizure disorder.  In 
April 2003, another VA registered nurse noted a question of a 
seizure disorder, but the author concluded that the veteran's 
appropriate diagnosis was a delusional disorder.  Upon 
further VA evaluation and testing in June 2003, the 
impression was that the veteran had a delusional disorder.  
Thus, the initially considered diagnosis of a seizure 
disorder was later found, after further evaluation, to be a 
delusional disorder.  

The Board finds that the February 2005 VA medical opinion, 
with review of the documented clinical history, is of greater 
probative value than the summary notations of a preliminary 
impression of a seizure disorder, or a question of a seizure 
disorder, made by a VA nurse and a VA nurse practitioner 
without benefit of a review of the veteran's documented 
clinical history, including his service medical records.  
Even if these notation were thought to be of equal probative 
value as the February 2005 detailed VA medical opinion, where 
there is a difference of medical opinion, the Court has 
stated that "[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). With regard to 
the weight to assign to medical opinions, the Court has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) (Board may not ignore the opinion of a treating 
physician, but is free to discount the credibility of that 
statement). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In determining the credibility of the above evidence, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence of record.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 
Vet. App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (Citations omitted).  The 
February 2005 medical opinion of a VA physician weighs 
heavily against the claim for service connection for a 
seizure disorder, which will be denied.  

The veteran had service in the Republic of Vietnam from 
December 1969 to November 1970.  However, a seizure disorder 
is not a disorder listed at 38 C.F.R. § 3.309(e).  
Accordingly, while he is presumed to have been exposed to 
Agent Orange or similar herbicides, with no diagnosis of the 
claimed disorder, service connection may not be presumed, 
particularly in the situation where, as here, the claimed 
diagnosis is not a disorder for which the presumption of 
service connection is available under VA law and regulations.  
With no basis for a grant of the claim on any basis, the 
claim for service connection for a seizure disorder is 
denied. 

Abdominal Pain

Service medical records show treatment for complaints of 
abdominal pain in April 1969.  A May 1969 gastrointestinal 
testing (GI series) was negative for any abnormality.  No 
diagnosis was given.  No additional treatment for complaints 
of abdominal pain is shown in service.  No abdominal disorder 
or diagnosis was noted on examination at separation from 
service in November 1970.  The claim will be denied for lack 
of a current diagnosis.  

The post-service medical evidence fails to show a medical 
diagnosis of a current disorder manifested by abdominal pain.  
Private treatment records of April 2001 show a three month 
history of right lower quadrant pain.  A barium enema was 
negative.  No diagnosis was given.  Similarly, VA treatment 
records include a CT scan of November 2003 which was 
unremarkable.  Also similar to the results of private 
examination, a VA examination in February 2005 is negative 
for any history of treatment for an abdominal disorder in 
service, or any current related diagnosis.  Blood and 
urinalysis testing was negative for abnormality.  The veteran 
had a normal renal examination.  The February 2005 VA 
examiner was of the opinion that there was no current 
abdominal diagnosis.  After a review of the veteran's claims 
file, the VA examiner noted that all current kidney, renal, 
urine, spleen, pancreas and adrenal gland testing had been 
negative.  

With no current diagnosis, the claim must fail.  There is no 
question as to the veteran's abdominal pain in service in 
April 1969.  However, it is well established VA law that in 
the absence of any competent evidence of a current disability 
or diagnosis, there is no basis to find entitlement to 
service connection.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table)].  

A complaint of "pain" does not establish the existence of a 
disability warranting consideration for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. on other grounds, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001), particularly when offered by 
a lay person lacking medical training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran had 
abdominal pain in April 1969, with no objective diagnosis 
presently of record, including on VA examinations-with no 
medical evidence of a current abdominal diagnosis-the claim 
for service connection for abdominal pain cannot be granted.  
See Caluza, supra.  

Additionally, while the veteran is presumed to have been 
exposed to Agent Orange or similar herbicides while in 
Vietnam, with no showing of recurrent treatment for abdominal 
pain, and no current associated diagnosis, service connection 
may not be presumed, particularly in the situation where as 
here, the claimed diagnosis is not a disorder for which the 
presumption of service connection is available under VA law 
and regulations.  With no basis for a grant of the claim on 
any basis, the claim for service connection for abdominal 
pain is denied.  

Aggravation of Pre-existing Disorders

Service connection may also be established for disability 
resulting from aggravation in line of duty in the active 
military, naval, or air service of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute regarding 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

1.  The Right Knee 

The veteran's claims file includes private medical records of 
September 1962 regarding treatment of a torn medial meniscus 
of the veteran's right knee, with surgical excision of the 
medial meniscus of the right knee joint.  

Service medical records show notation of an eight inch scar 
about the right knee upon examination in February 1968 at 
entry into service.  No abnormality of the knee was noted on 
examination, but the veteran reported a history of a knee 
operation at the age of 15 for, "knee trouble."  The 
examiner noted that the veteran had undergone a right medial 
meniscectomy at age 15.  The veteran also reported a history 
of a "trick" or locked knee.  Service medical records show 
no treatment for any right knee pain or symptomatology.  No 
right knee disorder was noted on separation examination in 
November 1970.  

The post-service evidence similarly shows no treatment for 
any right knee symptomatology.  However, VA examinations of 
July 2002 and February 2005 include notation of the veteran's 
occupational history as a carpenter with complaints of right 
knee pain since service.  On examination in February 2005, 
the veteran reported a history of aggravating his right knee 
during service while in basic training.  The VA examiner, 
upon a review of the veteran's pre-service, service and post-
service medical records, opined that the veteran's current 
osteoarthritis of the right knee is due to his pre-service 
surgery, but that it can be accepted that the veteran 
aggravated his right knee disorder in service.  The VA 
examiner also determined that the extent of the right knee 
aggravation in service is that 25 percent of his current 
osteoarthritis is due to the aggravation of the veteran's 
pre-existing right knee disorder in service.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim for service connection for 
the aggravation of a right knee disorder will be granted on 
this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).  The presumption of 
sound condition is rebutted as the veteran, himself, admitted 
to having a "trick" or locked right knee at entry into 
service.  

Furthermore, VA medical opinion evidence is of record which 
suggests that the veteran's right knee disorder not only pre-
existed service, but was aggravated during his service.  The 
VA examiner's opinion of February 2005 suggests that the 
veteran did, in fact, aggravate his right knee disorder in 
service, despite a lack of treatment for right knee 
symptomatology in service.  While there is some doubt as to 
whether the veteran had increased right knee disability in 
service, the February 2005 VA medical opinion is of 
significant weight and probative value.  Additionally, there 
is no finding of record that any increase in right knee 
disability in service was due to the natural progress of his 
pre-existing right knee disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  As such, the February 2005 VA medical 
opinion is in equipoise with the service medical records, 
including the separation examination report of November 1970.  
Accordingly, the claim will be granted on the basis of the 
application of benefit of the doubt in the veteran's favor.  

Further inquiry could be undertaken with a view towards 
development of the claim.  However, under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  Service connection for a right knee 
disorder is granted, with application of the benefit of the 
doubt provision.  

2.  The Cervical Spine 

Service medical records show no cervical spine or neck 
disorder on examination at both entry into service in 
February 1968 and on examination at separation from service 
in November 1970.  Unlike the right knee, at entry, the 
veteran reported no neck or spine pain.  He specifically 
denied any history of a head injury, history of back pain, or 
painful or trick shoulder.  The veteran also denied any 
history of neuritis.  Rather, service medical records show 
treatment on July 3, 1970 for a complaint of stiffness of the 
neck on the right side.  On orthopedic consultation later 
that same day the veteran reported a history of an old 
football injury to the left side of the neck 4 or 5 years 
earlier, with pain and stiffness currently.  No diagnosis was 
given, no additional treatment is shown in service, and, as 
noted above, no complaint or diagnosis was noted on 
separation examination in November 1970.  

The post-service evidence shows no treatment for any neck 
disorder until nearly 20 years after the veteran's separation 
from service.  An October 1989 X-ray study revealed an old 
compression fracture of the C5 vertebra of the cervical 
spine, and subsequent treatment records show a diagnosis of 
degenerative disc disease of the cervical spine, aggravated 
by the veteran's occupation as a carpenter.  

On VA examination in February 2005, the diagnosis was 
degenerative disc disease of the cervical spine, with 
notation of the veteran's occupational history as a 
carpenter.  The VA examiner opined that the majority of the 
veteran's cervical spine degenerative disc disease was a 
result of his preservice injury, and that most of the 
increase in cervical spine disability had occurred later in 
the veteran's life, after his military service.  While the 
examiner speculated that some increase in cervical spine 
pathology occurred in service, the examiner was unable to 
ascertain the amount of any such increase during service, and 
no comment was made as to whether any such inservice 
increased in cervical spine symptomatology was beyond the 
natural progression of the veteran's pre-service cervical 
spine football injury.  

The evidence is not in a state of relative equipoise, and the 
benefit of the doubt rule will not be applied as to the 
veteran's cervical spine claim for service connection.  The 
February 2005 VA medical opinion falls short of the sort of 
evidence needed to establish a state of equipoise with the 
negative service medical records.  With no showing of 
arthritis of the cervical spine within one year of the 
veteran's November 1970 separation from service, the claim 
may not be granted on a presumptive basis.  

Similarly, service connection is not warranted on a direct or 
aggravated basis.  Unlike the right knee claim, there is no 
notation of any neck symptomatology or disability at entry 
into service in February 1968.  Thus, the veteran is presumed 
in sound condition as to the cervical spine.  His treatment 
on July 3, 1970 does not indicate chronic neck 
symptomatology.  Rather, the veteran's service medical 
records document one isolated incident of neck pain during 
his entire military service-on July 3, 1970-without 
diagnosis or further treatment.  

Additionally, the separation physical examination is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The November 1970 separation 
examination is entirely negative for any neck or spine 
pathology or symptomatology and weights heavily against the 
claim.  The weight of the service medical records, including 
the November 1970 separation examination, is greater than the 
incomplete VA medical opinion of February 2005.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the cervical spine 
claim, as set forth above, and, therefore, reasonable doubt 
is not for application.  Both service medical records and the 
post-service medical records are against the claim on appeal, 
including the February 2005 VA examination report, which 
falls short of the sort of evidence needed to place this 
claim in equipoise with the remaining negative evidence of 
record.  The examiner's February 2005 opinion is that the 
majority of the veteran's cervical spine disorder is the 
result of an injury prior to service, and that the majority 
of the current disability and impairment was incurred later 
on in life, after his separation from service.  These parts 
of the February 2005 VA medical opinion weight against the 
claim, despite the ancillary notation that neck 
symptomatology increased in service to some unascertained 
amount.  As such, the weight of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disorder.  

The Merits of the Claim for an Increased Compensable Shoulder 
Rating

The veteran contends that his service-connected status post 
dislocated shoulder is more severe than is contemplated by 
the initial noncompensable disability evaluation assigned at 
the RO.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence supports at 10 percent disability 
evaluation for his service-connected right shoulder 
disability.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203. Normal ranges 
of upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees. Lifting the arm to shoulder 
level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint. 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating. Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating. A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm. 
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The veteran was afforded VA joints examinations in July 2002 
and March 2005, which revealed normal or approximately normal 
range of motion of the right shoulder, with pain limited to 
extremes of motion, and only mild arthritis shown on X-ray 
studies.  Both reports demonstrate full range of motion of 
the right shoulder in abduction, from zero to 180 degrees, 
and full internal and external rotation, from zero to 90 
degrees, with full range of motion of flexion on examination 
in July 2002, from zero to 180 degrees, and near full range 
of motion of flexion, from zero to 160 degrees, on 
examination in March 2005.  X-ray studies of July 2002 reveal 
only mild degenerative changes of the right acromioclavicular 
joint, with some possible laxity of the acromiohumeral joint, 
but an otherwise normal acromioclavicular joint.  

Private and VA treatment records show only occasional 
treatment for right shoulder pain, reported to be exacerbated 
on lifting heavy objects and on strenuous activity.  Strength 
testing on both July 2002 and March 2005 indicate that the 
veteran can strongly abduct the right arm from his side, with 
no weakness of the right upper extremity, and no evidence of 
any muscular atrophy.  The diagnosis is grade II right 
acromioclavicular joint separation, with mild arthritis.  

The above evidence demonstrates that the veteran's right 
shoulder disorder is shown to include painful arthritis, with 
full or near full range of motion of the right shoulder on 
repeated VA examinations.  This evidence is uncontradicted by 
any other evidence of record, including private treatment 
records obtained at the VA RO.  These findings warrant no 
more than a 10 percent rating for traumatic arthritis of the 
right shoulder, under Diagnostic Code 5003 and 5010, shown on 
X-ray examination, with complaints of pain on motion.  With 
no objective evidence of limitation of motion of the right 
shoulder to no higher than the level of the shoulder 
(Diagnostic Code 5201), and no evidence of any ankylosis 
(Diagnostic Code 5200), and no evidence of malunion of the 
humerus, or fibrous union with recurrent dislocation of the 
scapulohumeral joint with infrequent episodes of guarding of 
movement only the should lever, or more (Diagnostic Code 
5202), the criteria for an evaluation in excess of 10 percent 
are not met or more closely approximated.  The criteria for a 
10 percent rating, but no more, are met or more closely 
approximated for the veteran's right shoulder disability.  

Additionally, there is also no evidence that warrants 
referral of the veteran's claims for extraschedular 
consideration.  There is no evidence of marked interference 
with employment, frequent periods of hospitalization, or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's 
right shoulder.  Treatment has been very limited, the veteran 
is not shown to have been hospitalized due to right shoulder 
disability, and he continues to work as a carpenter.  
Accordingly, the claim will not be referred for 
extraschedular consideration.  


ORDER

Service connection for a seizure disorder is denied.  

Service connection for abdominal pain is denied. 

Service connection for a right knee disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Service connection for a cervical spine or neck disorder is 
denied.  

A ten percent evaluation for service-connected status post 
right shoulder separation is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


